DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 2/3/21 in response to the Office Action of 11/17/20 are acknowledged and have been entered.
	Claims 1-9, 11, 20, and 23 are pending.
	Claims 1 and 9 have been amended by Applicant.
	Claims 1-9, 11, 20, and 23 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections.

Rejections Withdrawn
	All previous rejections are withdrawn.

New Rejections
Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 11 recites “…wherein the agent that blocks CD47 activity is….”  There is insufficient antecedent basis for “the agent that blocks CD47 activity” in the claim. In an effort to expedite prosecution, it is noted the following amendment to claim 11 would obviate this rejection: “…wherein the  hu5F9-G4 antibody is….” 
The Examiner left a voicemail message at the office of Applicant’s attorney at 4:30pm ET on February 9, 2021 requesting a call-back to discuss an Examiner’s Amendment to put claims into condition for allowance, but the Examiner has not received a call-back. The amendment suggested above should place this application into condition for allowance.


Allowable Subject Matter
Claims 1-9, 20, and 23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642